Citation Nr: 1101413	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a March 2008 reduction in rating for right knee 
instability from 20 percent to 0 percent, effective June 1, 2008, 
was proper.

2.  Entitlement to a rating in excess of 20 percent for 
instability, right knee, status post anterior cruciate ligament 
(ACL) reconstruction. 

3.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee.

4.  Entitlement to an initial rating in excess of 30 percent for 
limitation of extension of the right knee. 


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 through March 
1994.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
reduced the Veteran's rating for instability, right knee, status 
post ACL reconstruction, from 20 percent to 0 percent, effective 
June 1, 2008.

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
However, in this case, the March 2008 rating decision was issued 
in response to the Veteran's May 2007 request for increased 
ratings as to his service-connected right knee disabilities.  As 
such, that rating decision also constituted a denial of his claim 
for increased ratings.  Accordingly, the Veteran's appeal before 
the Board includes both the propriety of the rating reduction and 
the denial of his claim for increased ratings.


FINDINGS OF FACT

1.  A December 2005 rating decision increased the Veteran's 
rating for right knee instability from 10 percent to 20 percent, 
effective September 1, 2005.

2.  A November 2007 rating decision proposed to reduce the 
disability rating for the Veteran's right knee instability from 
20 percent to 0 percent.  The Veteran was notified of the 
proposed reduction in November 2007 and was notified that he had 
30 days to request a hearing and 60 days to submit additional 
evidence.

3.  A March 2008 rating decision reduced the Veteran's disability 
rating for right knee instability from 20 percent to 0 percent, 
effective June 1, 2008.  The 20 percent rating was in effect for 
less than five years.

4.  Since June 1, 2008, the Veteran's right knee instability has 
been manifested by subjective complaints of pain, giving way, 
"locking," and swelling, and objective findings of tenderness, 
effusion, guarding, instability, and a probable tear in the right 
meniscus.

5.  Throughout the pendency of this appeal, the Veteran's right 
knee instability has been manifested by symptoms indicative of no 
more than moderate impairment. 

6.  Throughout the pendency of this appeal, the Veteran's right 
knee arthritis has been manifested by subjective complaints of 
pain and swelling, and objective findings of limitation of 
flexion to no more than 82 degrees, and limitation of extension 
to no more than 24 degrees.  There have been no complaints or 
clinical findings of ankylosis, nor has there been any objective 
evidence of lack of endurance, incoordination, atrophy of disuse, 
weakened movement, or fatigability during the appeal period.

7.  August 2007 VA examination revealed a painful scar on the 
right knee.
 
CONCLUSIONS OF LAW

1.  The March 2008 reduction in rating from 20 percent to 0 
percent for right knee instability, effective June 1, 2008, was 
not proper, and restoration of the 20 percent rating is 
warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.159, 4.71a, 
Diagnostic Codes (DCs) 5257, 5258 (2010).

2.  The criteria for a rating in excess of 20 percent for right 
knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.71a, DCs 5257, 
5258 (2010).  

3.  The criteria for a rating in excess of 10 percent for right 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.17a, DCs 5003, 5010 
(2010).

4.  The criteria for a rating in excess of 30 percent for 
limitation of extension of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.17a, DC 5261 (2010). 

5.  The criteria for a separate rating of 10 percent for a 
painful scar of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.118, DC 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, a November 1994 rating decision granted 
service connection for a right knee disability under DC 5257 with 
a 10 percent disability rating, effective March 16, 1994.  From 
May 2001 to July 2005, the Veteran was granted a number of 
temporary 100 percent ratings for right knee instability under 38 
C.F.R. § 4.30 based on surgical procedures necessitating 
convalescence.  A June 2002 rating decision awarded a separate 10 
percent rating for traumatic arthritis of the right knee, 
effective December 1, 2001.  A December 2005 rating decision 
increased the disability rating for right knee instability to 20 
percent, effective September 1, 2005.  A November 2007 rating 
decision proposed to reduce the disability rating for right knee 
instability from 20 percent to 0 percent, and a March 2008 rating 
decision reduced the rating from 20 percent to 0 percent, 
effective June 1, 2008.

The Veteran contends that the reduction of the rating for his 
right knee instability from 20 percent to 0 percent was improper, 
and that he is also entitled to a rating in excess of such 
previous rating, because his right knee disability has worsened 
since he was first granted a 20 percent rating effective in 
September 2005.  He also contends that he is entitled to an 
increased rating for traumatic arthritis of the right knee.  
Specifically, the Veteran asserts that his right knee disability 
has increased in severity due to pain, swelling, and instability, 
and that these symptoms necessitate the continuous use of a knee 
brace for stability and steroid injections for pain.  He further 
states that such symptoms affect his ability to work, perform 
activities of daily living, and play with his children.

Rating Reduction

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
rating of a service-connected disability is contemplated and the 
lower rating would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present level.  
38 C.F.R. § 3.105(e) (2010).  In the advance written notice, the 
beneficiary will be informed of his right for a pre-determination 
hearing, and if a timely request for such a hearing is received 
within 30 days, benefit payments shall be continued at the 
previously established level pending a final determination.  38 
C.F.R. § 3.105(i)(1) (2010).

The record reflects that in a November 2007 letter, the Veteran 
was notified of a proposal to reduce the disability rating 
assigned for his right knee instability.  He was additionally 
notified that he had 60 days for the presentation of additional 
evidence in order to show that compensation payments should be 
continued at the present level, and that if he did not respond 
within those 60 days, his disability rating would be reduced.  He 
was further notified that he could request a pre-determination 
hearing, and that if such a request was made within 30 days, his 
payments would be continued at the previously established level 
pending a final determination.

Evaluating the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.  Furthermore, as 
the Board concludes herein that restoration of the 20 percent 
rating is warranted, any failure to follow such procedures would 
not be prejudicial to the Veteran.

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2010).  
Those regulations further provide that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that those considerations are 
applicable for ratings which have continued for long periods at 
the same level (five years or more), and that they do not apply 
to disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating.  
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. § 
3.343 (2010).

Under those criteria regarding reductions, the RO must find the 
following: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. § 
3.344(a),(b) (2010); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, as the Veteran's 20 percent rating for right knee 
instability had been in effect since September 1, 2005, a period 
of less than five years, the provisions of 38 C.F.R. §§ 3.344(a) 
and 3.344(b) do not apply.  38 C.F.R. § 3.344(c) (2010).  An 
examination disclosing improvement will warrant reduction in the 
rating.  Id.  The question is, thus, whether an examination had 
shown an improvement warranting reduction in the rating.

If there is an approximate balance of positive and negative 
evidence regarding any issue material to determination of the 
matter, all reasonable doubt shall be resolved in favor of the 
veteran.  In other words, a rating reduction must be supported by 
a preponderance of the evidence.  38 U.S.C.A. § 5107(a); Brown, 5 
Vet. App. at 421.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the schedule's intention to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal 
extension and flexion of the knee is from 0 to 140 degrees.  38 
C.F.R. § 4.71a, Plate II (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, any limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than is normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2010).  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010 (2010).  Diagnostic Code 5010, 
used to rate traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003 (2010).  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2010).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2010).

A claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and rating a knee 
disability under both of these codes does not amount to 
pyramiding.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, a separate rating must be based on 
additional compensable disability.

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with disability.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran's right knee instability has been rated under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).  Where the criteria for a 
compensable rating under a diagnostic code are not met, and the 
schedule does not provide for a 0 percent rating, as in DC 5257, 
a 0 percent rating will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2010).

Other relevant diagnostic codes include DC 5258, which provides 
for a 20 percent rating for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint; and, DC 5259, which provides for a 10 percent rating for 
symptomatic removal of semilunar cartilage. 

A VA examination report dated September 2005 shows that the 
Veteran was complaining of symptoms in his right knee to include 
pain, weakness, stiffness, and swelling.  He reported flare-ups 
two to four times per week involving pain rated as 10/10, during 
which he was unable to put weight on his right knee.  The Veteran 
reported some "locking up," fatigability, and lack of endurance 
due to pain and discomfort.  He stated that he felt like his knee 
was giving out or unstable at times.  The examiner noted that the 
Veteran wore a neoprene brace on his right knee.  Physical 
examination revealed crepitus, slight effusion, and an antalgic 
gait.  Flexion was noted to be 0-85 degrees with complaints of 
pain and discomfort at 85 degrees.  Extension was noted to be 0-5 
degrees with some discomfort at 0 degrees.  Drawer testing showed 
moderate instability medially and laterally.  The examiner 
indicated that the Veteran was unable to perform the McMurray's 
test due to pain and unable to test anterior/posterior stability 
due to the Veteran's inability to flex to 90 degrees.  The 
examiner noted instability of anterior/posterior movement at 80 
degrees of flexion.  Based on this examination, the Veteran was 
granted a 20 percent rating for right knee instability.

VA treatment notes dated January 2006 and May 2006 show 
complaints of tightness, pain, difficulty walking, and occasional 
episodes of "locking."  Private treatment notes dated May 2006 
through July 2007 document subjective complaints and objective 
findings of swelling, inflammation, and tenderness.  They also 
reveal treatment involving steroid injections.

The Veteran was afforded a VA examination in August 2007.  He 
complained of knee pain that was worse with walking, his knee 
giving way about once a month, and flare-ups that occurred every 
three months involving pain and swelling.  It was noted that the 
Veteran wore a brace on the right knee and occasionally used 
crutches.  Physical examination showed a slow but essentially 
normal gait.  Right knee range of motion testing was noted to be 
0-102 degrees with subjective pain at 102 degrees, and 0-96 
degrees after repetitive motion.  Tests for knee stability and 
collateral ligaments were normal and McMurray's test was mildly 
positive.  The examiner noted that no instability of the right 
knee was found.

Private magnetic resonance imaging (MRI) performed in October 
2007 revealed severe medial compartment chondromalacia.  VA 
treatment notes dated April 2008 and June 2008 show complaints of 
pain and instability, and during the April 2008 visit, slight 
effusion and leg length discrepancy were also noted.  During both 
the visits in April and June, the Veteran was noted to walk with 
an antalgic gait manifested by a limp on the right, and his knee 
was noted to be stable to varus and valgus testing.  Range of 
motion on both dates was noted to be 0-110 degrees.  The Veteran 
was administered steroid injections.  

The Veteran attended another VA examination in July 2008.  The 
Veteran's complaints included chronic pain, recurrent swelling, 
episodes of locking, giving way of the knee with weightbearing 
and pivoting, and 2-3 flare-ups per week.  The Veteran was noted 
to wear a knee brace, and examiner noted the Veteran's statement 
that, without his knee right brace, his knee slipped.  The 
Veteran was noted to have a slight limp on the right.  Range of 
motion testing showed 0-125 degrees with pain at -70 degrees of 
extension and tenderness was noted.  Lachman testing was +2 and 
the Veteran was unable to pivot due to guarding.  The examiner's 
impression was instability.

Private treatment notes dated July 2008 through October 2008 
document continued complaints of pain.  In July 2008, tenderness 
was noted, but there was no effusion and the Veteran's Lachman 
testing was noted to be negative.  In an August 2008 statement, 
the Veteran reported constant pain for which he had received 
injections at the VA, and referenced popping of his knee cap.  He 
also reported that he wore a knee brace all the time, and that, 
even with the brace, he was always in pain and could not walk.  
He stated that his knee felt like "bone on bone" and that his 
ACL was very loose.  

An October 2008 private treatment note documents complaints of 
pain with rest, pain at night, and pain that was worse with 
ambulation.  It was noted that the Veteran's ability to ambulate 
was limited due to pain with weightbearing.  The Veteran reported 
that his knee "locked" occasionally, and also gave way with 
swelling.  Also in October 2008, a private MRI showed a probable 
meniscus tear (75% probability) and significant narrowing in the 
medial compartment.  A partial knee replacement was suggested.

The Veteran received VA treatment in December 2008.  The Veteran 
received an injection for pain at this time and indicated that he 
was not going to go through with the partial knee replacement.  
The Veteran was noted to have an antalgic gait with a limp on the 
right.  He was noted to have a knee brace intact.  Range of 
motion was 0-110 degrees.  The Veteran's knee was stable to varus 
and valgus testing, and no effusion was noted.  VA treatment 
notes dated March 2009 through June 2009 note chronic knee pain 
and a history of right knee instability, and treatment with 
steroid injections.  In April 2009, in addition to pain, the 
Veteran reported that his legs felt uneven when he walked.  In 
June 2009, the Veteran reported that when he did not wear his 
brace, it felt like his knee was unstable and wanted to give out, 
although it was noted by the VA provider that instability was not 
thought to be a problem.  

An August 2009 VA treatment note reveals Lachman testing of +1, 
and drawer testing of +1 and +2.  It was recommended that the 
Veteran be custom fit for an ACL brace to stabilize his knee.  In 
December 2009, the Veteran was followed-up for knee pain and 
instability.  Mild tenderness to palpation was noted, as was +1 
Lachman testing.  The right knee was stable to varus and valgus 
drawer testing.

In April 2010 the Veteran attended another VA examination.  He 
reported pain that increased with climbing stairs.  He reported 
that his knee felt unstable when he walked and that he had the 
sensation of his knee giving way.  The Veteran was noted to wear 
a metal hinged right knee brace, which reportedly lessened the 
feeling of instability.  The Veteran reported wearing the knee 
brace at all times and that, without it, he felt like he could 
not walk.  He denied locking.  He reported that he could not do 
yard work or home repairs due to pain and instability.  He also 
reported that he experienced flare-ups about once per week that 
involved pain, swelling, and knee instability.  He indicated that 
he missed work 1-2 days per month due to these flare-ups.  

On physical examination, the Veteran was noted to walk with a 
limp.  His right knee was noted to be larger than the left, and 
the area of the medical collateral ligament was tender to 
palpation.  Tests for stability revealed a borderline Lachman 
test, a borderline drawer test, and intact collateral ligaments.  
McMurray's testing was mildly positive.  On extension, there was 
an initial loss of 10 degrees, which, after additional repetitive 
motion, increased to a loss of 24 degrees.  Flexion of the right 
knee was noted initially as "12-82-110" with objective pain 
from 82-110 degrees.  After repetition, range of motion was noted 
to be 24-82 degrees.  Functional range of motion was noted to be 
24-82 degrees of flexion with objective pain at 82 degrees.

The Board finds that the record contains competent and credible 
lay testimony that the Veteran experiences right knee 
instability.  The feelings of instability, giving way, and 
locking in the right knee come to the Veteran through his senses, 
and therefore he is competent to describe these sensations.  
Layno v. Brown, 6 Vet. App. 465 (1994).  The medical evidence 
further suggests that the Veteran has experienced right knee 
instability throughout the appeal period, as has been shown in VA 
examinations of July 2008 and April 2010, and VA treatment notes 
of August 2009 and December 2009, all of which document objective 
evidence of instability to some degree.  In addition, the record 
indicates that the Veteran was custom-fitted for a right knee 
brace for stability.  

Moreover, medical evidence documents another probable meniscal 
tear; subjective evidence of pain, effusion and episodes of 
"locking;" and, objective findings of pain, tenderness, 
swelling, and effusion.   As such, the Board finds that the 
totality of the evidence more nearly approximates right knee 
instability that is moderate in nature and that the evidence does 
not conclusively establish improvement such that a 20 percent 
rating, under either DC 5257 or DC 5258, is no longer warranted.  

In sum, the weight of the credible evidence demonstrates that the 
March 2008 reduction of the disability rating for right knee 
instability from 20 percent to 0 percent was not proper.  
Therefore, restoration of the 20 percent rating is warranted, 
effective June 1, 2008.  

Increased Ratings

Next, turning to the Veteran's increased rating claims, the Board 
observes that the Veteran has been assigned three separate 
ratings to account for the different manifestations of his 
overall right knee disability.  Accordingly, the Board will 
consider entitlement to an increased rating for each 
manifestation.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability has been rated as 20 percent 
disabling under DC 5257 for recurrent subluxation or lateral 
instability that is moderate.  38 C.F.R. § 4.71a, DC 5257 (2010).  
A 30 percent rating is warranted under DC 5257 for recurrent 
subluxation or lateral instability that is severe.

The Veteran also has a separate 30 percent rating under DC 5261 
for limitation of extension of the leg to 20 degrees.  38 C.F.R. 
§ 4.71a, DC 5261 (2010).  A 40 percent rating is warranted for 
limitation of extension of the leg to 30 degrees.  A 50 percent 
rating is warranted for limitation of extension of the leg to 45 
degrees. 

Finally, the Veteran has a separate 10 percent rating under DC 
5010 for traumatic arthritis of the right knee.  38 C.F.R. 
§ 4.71a, DC 5010 (2010).  Diagnostic Code 5010 directs that the 
evaluation of traumatic arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In the 
absence of limitation of motion, X- ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups, will warrant a rating of 10 percent.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints, with occasional incapacitating exacerbations, will 
warrant a 20 percent rating.  Id.  The above ratings will not be 
combined with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1) (2010).   

Also applicable to this appeal are Diagnostic Code 5258, which 
provides a 20 percent rating for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint; Diagnostic Code 5259, which provides a 10 percent 
rating for symptomatic removal of semilunar cartilage; and 
Diagnostic Code 5260 for limitation of flexion of the leg, which 
provides a 0 percent rating for flexion limited to 60 degrees, a 
10 percent rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, and a 30 percent rating 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5258, 
5259, and 5260 (2010).

In considering the applicability of other diagnostic codes, the 
Board finds that DCs 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu recurvatum) 
are not applicable in this instance, as the medical evidence does 
not reflect that the Veteran has any of those conditions.  
Specifically, no treatment record or VA examination demonstrates 
any objective finding of right knee ankylosis, genu recurvatum, 
or impairment of the tibia or fibula. 

Based on a careful review of the record, the Board finds that the 
pertinent evidence does not support entitlement to a rating in 
excess of 20 percent for right knee instability.  The Board finds 
that the evidence of record, including subjective complaints of 
pain, swelling, and occasional episodes of "locking," and 
objective findings of pain and effusion, more nearly approximates 
a 20 percent rating under DC 5258, which is the maximum allowable 
rating under that diagnostic code.  

Alternatively, the Board has considered entitlement to a higher 
rating under DC 5257 and finds that the evidence does not show 
recurrent subluxation or instability that is severe so as to 
warrant entitlement to a 30 percent disability rating.  The Board 
acknowledges that the July 2008 and April 2010 VA examinations 
and December 2009 and August 2009 VA treatment notes show 
clinical findings of instability, and further note that the 
Veteran has been custom fitted for a metal hinged knee brace.  
However, there is no indication that any instability found was 
more than moderate, as shown by findings of no more than grade 2 
laxity.  Moreover, the results of stability testing during the 
April 2010 examination were noted to be borderline.  Accordingly, 
the Board finds that there is no basis for assigning a rating in 
excess of 20 percent for right knee instability.

Next, the Board finds that the pertinent evidence does not 
support entitlement to a higher rating under the diagnostic 
criteria for arthritis.  The range of motion findings during the 
relevant appeals period reveal that the Veteran displayed limited 
flexion of no more than 84 degrees and limited extension of no 
more than 24 degrees, which is already assigned a separate 30 
percent rating.  These findings would not warrant entitlement to 
ratings in excess of those currently assigned for arthritis.  
38 C.F.R. § 4.71a, DCs 5260 and 5261(2010).

Since arthritis is rated based on limitation of motion, the Board 
may not use that same symptom to assign compensable ratings under 
more than one diagnostic code.  Thus, with the Veteran's 
limitation of extension already separately rated, and as the 
Veteran's limitation of flexion has already provided the basis 
for his current rating for arthritis, the Board finds that the 
Veteran's limitation of motion in the right knee has been 
considered in all of the currently assigned ratings.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of pain 
during flare-ups or pain on repetitive use.  Although the Veteran 
complained of suffering flare-ups of pain that lasted as many as 
two days, there is no evidence which suggests that, during these 
flare-ups or on repetitive use, the right knee would be 
restricted by pain or other factors to only 30 degrees of 
extension, the criteria for a 40 percent rating, or restricted 
such that any separate compensable rating for limitation of 
flexion would be warranted.  In fact, the right knee was limited 
at most to 24 degrees of extension and 84 degrees of flexion upon 
repetitive motion due to pain during the April 2010 VA 
examination.  Thus, even considering the effects of pain on use, 
there is no probative evidence that the right knee is so limited 
in motion as to warrant disability ratings in excess of those 
currently assigned for arthritis.  Nor is there is evidence of 
fatigue, weakness, incoordination or any other relevant symptom 
or sign that results in such additional loss of motion of the 
right knee.   Therefore, in the absence of evidence demonstrating 
that the right knee is otherwise manifested by functional 
limitation beyond that contemplated in the ratings he is 
currently assigned, the Board finds that the requirements for an 
increased rating based on functional loss due to pain are not 
met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In sum, the Board finds that a preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent for right 
knee instability, a rating in excess of 10 percent for traumatic 
arthritis, or a rating in excess of 30 percent for limitation of 
extension, and those claims are denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board does not find a basis to assign a higher or 
additional separate rating for right knee instability, arthritis, 
and limitation of extension, it does find that the painful scar 
noted at the Veteran's August 6, 2007, VA joints examination 
warrants a separate 10 percent rating pursuant to 38 C.F.R. § 
4.118, DC 7804 (2008).


Extraschedular Consideration

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The evidence 
indicates that the Veteran is currently working.  Although the 
record indicates that the Veteran has had to miss work due to 
flare-ups, the Veteran has not indicated any functional 
impairment or interference with work beyond that which is 
contemplated by the schedule.  The Board finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
That is, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability. 38 C.F.R. § 4.1 (2010).  There has 
been no showing by the Veteran that the right knee disability 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 
111 (2008).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in May 2007; rating decisions in 
November 2007, March 2008, February 2010, and August 2010; a 
statement of the case in October 2008; and, supplemental 
statements of the case in December 2009 and February 2010.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the August 2010 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

















ORDER

The March 2008 reduction of the rating for right knee instability 
from 20 percent to 0 percent, effective June 1, 2008, was not 
proper, and the 20 percent rating is restored, effective June 1, 
2008.

Entitlement to a rating in excess of 20 percent for right knee 
instability is denied.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee is denied.

Entitlement to a rating in excess of 30 percent for limitation of 
extension of the right leg is denied.

Entitlement to a separate rating of 10 percent for painful 
scarring of the right knee is granted, effective August 6, 2007, 
subject to the statutes and regulations governing the payment of 
monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


